Citation Nr: 1610530	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes).  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record. 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus had its clinical onset during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

In order to establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including diabetes, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for diabetes if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Here, the evidence shows that the Veteran currently has diabetes.  A May 2003 consult record shows that the Veteran was first diagnosed with diabetes in 2000.  Therefore, the current disability element is satisfied.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's diabetes first manifested in service.  At his September 2015 hearing, the Veteran submitted a medical record showing elevated glucose levels recorded at his separation examination in January 1997.  Medical opinions also submitted by the Veteran at his September 2015 hearing support a finding that the in-service and nexus elements are satisfied.  Of note, a VA staff physician noted that the Veteran had an elevated fasting glucose level upon discharge from the military.  He further noted that the Veteran's diabetes started and was progressing while he was on active duty.  Because the Veteran had elevated glucose levels in service and his condition continued to progress over time until he was diagnosed with diabetes mellitus, the in-service element as well as the nexus element of service connection are satisfied.  Id.  

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds his current diabetes had its onset during active service.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  Therefore, service connection for diabetes is granted.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.


REMAND

Unfortunately, the Veteran's remaining claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Specifically, a VA examination is required to address the likelihood that the Veteran's current hypertension had its onset in service or was caused or aggravated by his service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the issue of entitlement to service connection for hypertension as secondary to a service-connected disability.  See 38 C.F.R. § 3.310.  

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from September 2014 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Naval Hospital at Camp Pendleton (TriCare), dated from June 1997 to February 2003 and from January 2013 forward.  

4.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

The examiner must provide opinions on the following matters:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any incident of service.

In providing this opinion, the examiner should acknowledge the Veteran's statements that he had headaches during service, as well as the February 1997 separation examination noting the Veteran's reported history of hypertension, i.e., "HTN, no meds (never diagnosed or worked up)" and the examiner's notation that the Veteran should be followed up for "? HTN." 

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was either (i) caused by, or (ii) aggravated, or permanently worsened, by his diabetes mellitus, low back disorder, right ankle disorder, left ankle disorder, and/or GERD with hepatitis B, to include by any stress associated with these disabilities.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claim on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


